Upon consideration of the petition filed on the 2nd day of April 2004 by Defendants (Swannanoa Valley Youth Development Center and N.C. Department of Juvenile Justice and Delinquency Prevention) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of April 2004."
Upon consideration of the petition filed by Defendants (Swannanoa Valley Youth Development Center and N.C. Department of Juvenile Justice and Delinquency Prevention) on the 12th day of April 2004 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 15th day of April 2004."